DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valli et al (US 2021/0133994; hereinafter referred to as Valli) in view of Miller et al (US 2020/0043236; hereinafter referred to as Miller).
Regarding Claims 1, 10 and 19, Valli discloses an optical system (Figure 2) comprising: 
a left optical stack (Figure 2; Image Stack 210) configured to output left virtual image light toward a user side of the optical system (see Figure 2 and Paragraph [0003]); 
a right optical stack (Figure 2; Image Stack 212) configured to output right virtual image light toward the user side of the optical system (see Figure 2 and Paragraph [0003]), wherein each of the left optical stack (Figure 2; Image Stack 210) and the right optical stack (Figure 2; Image Stack 212) is configured to switch between displaying virtual content at a first focal plane (Figure 13; Image Plane 1301a, 1301b) or a second focal plane (see Figure 13; Image Plane 1302a, 1302b; Paragraph [0024]; wherein it is disclosed that the image is mapped to a first set of at least two image planes and to a second set of at least two image planes wherein each image plane in the first and second set has a specified depth, and the first and second set differ in at least one depth); and 
a processing module (Figure 1; Wireless Transmit-Receive Unit 102) configured to perform operations (see Paragraph [0050]; wherein it is disclosed that the wireless transmit-receive unit 102 may be used to drive a display) comprising: 
activating a monovision display mode associated with the optical system (see Figure 13 and Paragraphs [0105]-[0107]; wherein it is disclosed that at time t1, image planes 1302a, 1304a, 1306a, 1308a, and 1310a are displayed to the users left eye 1300a, and image planes 1301b, 1303b, 1305b, 1307b, and 1309b are displayed to the users right eye 1300b. At time t2, image planes 1301a, 1303a, 1305a, 1307a, and 1309a are displayed to the users left eye and image planes 1302b, 1304b, 1306b, 1308b, and 1310b are displayed to the users right eye. The display may alternate rapidly between the configuration of time t1 and the configuration of time t2), wherein activating the monovision display mode includes: 
causing the left optical stack (Figure 2; Image Stack 210) to display the virtual content at the first focal plane (see Figure 13; Image Plane 1301a); and 
causing the right optical stack (Figure 2; Image Stack 212) to display the virtual content at the second focal plane (see Figure 13; Image Plane 1302b).
Valli does not expressly disclose a processing module configured to perform operations comprising: 
determining whether or not an activation condition is satisfied; and 
in response to determining that the activation condition is satisfied, activating a monovision display mode associated with the optical system.
Miller discloses an optical system (Figure 4; Wearable System 400) comprising:
an optical stack (Figure 4; Stacked Waveguide Assembly 480) configured to output virtual image light toward the user side of the optical system (see Paragraphs [0149]-[0150]; wherein it is disclosed that the image injection devices 420, 422, 424, 426, 428 may be utilized to inject image information into the waveguides 440b, 438b, 436b, 434b, 432b, of waveguide assembly 480, each of which may be configured to distribute incoming light across each respective waveguide, for output toward the eye 410); wherein 
the optical stack (Figure 4; Stacked Waveguide Assembly 480) is configured to switch between displaying virtual content at a first focal plane or a second focal plane (see Paragraph [0111]; wherein it is disclosed that the display system may switch between depth planes as the virtual content is perceived to be moved further from, or closer to, the user); and
a processing module (Figure 7A; Eye Tracking Module 614) configured to perform operations comprising;
determining whether or not an activation condition is satisfied (see Figure 14 and Paragraph [0284]-[0285] and [0286]; wherein the wearable system may determine that it is not being worn by a user based on a determination there are no eyes in eye tracking images captured by eye cameras 324 and upon detection of the one or more of the user's eyes in eye tracking images captured by cameras 324, the wearable system may determine that it is being worn and the wearable system may estimate the IPD of the current user to determine if the current user's IPD matches a calibrated user's IPD which is what is used to determine if the depth plane switching will be performed utilizing the existing calibration, dynamic calibration or content based switching); and 
in response to determining that the activation condition is satisfied, activating a display mode associated with the optical system (see Figure 14 and Paragraph [0292]; wherein upon determining that the wearable system is being worn by a user the wearable system then performs depth plane switching if the user is a calibrated user and/or content based switching wherein the depth plane selection is based on the depth of whatever virtual content the user is determined to be looking at).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system of Valli such that the processing module is configured to perform operations comprising: determining whether or not an activation condition is satisfied; and in response to determining that the activation condition is satisfied, activating a monovision display mode associated with the optical system, based upon the teachings of Miller, because doing so would improve user comfort and would aid in providing a realistic visual experience.
Regarding Claims 2, 11 and 20, Valli as modified by Miller discloses the limitations of claims 1, 10 and 19 as detailed above.
Valli further discloses an optical power associated with the first focal plane and an optical power associated with the second focal plane differ by an offset amount (see Paragraphs [0132] and [0153]; wherein it is disclosed that rendering of any number of focal planes can be performed in a time-multiplexed manner with an appropriate speed and brightness of the display and lens wherein the varifocal lens 1604 has a continuous range of focal lengths, and multiple focal planes are rendered at varying distances with varying optical power of the lens. Additionally, several techniques are available to implement variable focal length lenses with electronic controllable properties such as the liquid lens which has a transparent liquid like substance between two mechanically deformable films. Mechanical actuators are used to control the tension and thereby adjust the optical power of the lens).
Regarding Claims 3 and 12, Valli as modified by Miller discloses the limitations of claim 2 and 11 as detailed above.
Valli further discloses the offset amount is greater than a threshold (see Paragraphs [0015] and [0024]; wherein it is disclosed that for any human, at maximum twenty-eight focal planes are believed to be sufficient to cover the depth range from infinity to 4 diopters (25cm) corresponding to 1/7 diopter spacing for focal planes, wherein fourteen focal planes is sufficient for persons with average vision and wherein it is further disclosed that each image plane in the first and second set has a specified depth, and the first and second set differ in at least one depth).
Regarding Claims 4 and 13, Valli as modified by Miller discloses the limitations of claims 3 and 12 as detailed above.
Valli further discloses the threshold is one of 0.1 D, 0.2 D, 0.3 D, 0.4 D, 0.5 D, 0.6 D, 0.7 D, 0.8 D, 0.9 D, or 1.0 D (see Paragraph [0018]; wherein it is disclosed that the corresponding depth scale is mapped for example between 4 and 1/14 on dioptric scale (corresponding a metric distance between 0.25m and 14m) the separation between focal planes is 0.98D).
Regarding Claims 5 and 14, Valli as modified by Miller discloses the limitations of claims 1 and 10 as detailed above.
Valli does not expressly disclose determining whether the activation condition is satisfied includes: capturing, using one or more eye tracking cameras of the optical system, eye tracking data corresponding to one or both eyes of a user of the optical system; determining whether or not a vergence distance can be determined based on the eye tracking data; and determining that the vergence distance cannot be determined based on the eye tracking data.
Miller discloses determining whether the activation condition is satisfied includes: capturing, using one or more eye tracking cameras (Figure 7A; Eye Camera 324) of the optical system (see Figure 7A), eye tracking data corresponding to one or both eyes of a user of the optical system (see Paragraph [0006]; wherein it is disclosed that one or more eye tracking cameras are configured to image the wearer's eyes; and processing electronics in communication with the display and the one or more eye tracking cameras); determining whether or not a vergence distance can be determined based on the eye tracking data (see Paragraphs [0076]-[0080]; wherein it is disclosed that an eye tracking system determines an optical axis for each of the user's eyes wherein the determined optical axes for the user’s eyes in addition to the set depth plane switching parameters are used to determine a vergence depth and distance of the user); and determining that the vergence distance cannot be determined based on the eye tracking data (see Paragraph [0213]; wherein it is disclosed that 3D positional fit module 770 may also compare the error distances to the display extrinsic and the fit tolerances to determine if the users eye are within a nominal volume, a partially-degraded volume (e.g., a volume in which the performance of display 220 is partially degraded), or in a fully degraded or nearly fully degraded volume (e.g., a volume in which display 220 is substantially unable to provide content to the user's eyes) wherein in a fully degraded volume the vergence distance to a user’s eyes cannot be determined due to the fact that no content is able to reach a user’s eyes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system of Valli such that determining whether the activation condition is satisfied includes: capturing, using one or more eye tracking cameras of the optical system, eye tracking data corresponding to one or both eyes of a user of the optical system; determining whether or not a vergence distance can be determined based on the eye tracking data; and determining that the vergence distance cannot be determined based on the eye tracking data, as taught by Miller, because doing so would improve user comfort and visual experience.
Regarding Claims 6 and 15, Valli as modified by Miller discloses the limitations of claims 1 and 10 as detailed above.
Valli does not expressly disclose that determining whether the activation condition is satisfied includes: determining that eye tracking data is unavailable.
Miller discloses determining whether the activation condition is satisfied includes: determining that eye tracking data is unavailable (see Paragraph [0215]; wherein it is disclosed that eye tracking module 614 and may indicate whether the eye tracking system is currently tracking the positions of the user's eyes or if eye tracking data is unavailable or in an error condition (e.g., determined to be no reliable), wherein if the data from the eye tracking system is indicated to not be available or to have an error, the device 3D fit module 772 may provide a notification that there is an error and/or not provide output to the user regarding fit quality or fit errors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system of Valli to incorporate determining whether the activation condition is satisfied includes: determining that eye tracking data is unavailable, as taught by Miller, because doing so would improve user comfort and visual experience.
Regarding Claims 7 and 16, Valli as modified by Miller discloses the limitations of claims 1 and 10 as detailed above.
Valli does not expressly disclose determining whether the activation condition is satisfied includes: determining whether or not the virtual content to be displayed is represented at both the first focal plane and the second focal plane; and determining that the virtual content to be displayed is represented at both the first focal plane and the second focal plane.
Miller discloses determining whether the activation condition is satisfied includes: determining whether or not the virtual content to be displayed is represented at both the first focal plane and the second focal plane (see Paragraphs [0327] and [0330]; wherein it is disclosed that at block 1802, the wearable system presents virtual content at a particular depth plane and the wearable system selects a depth plane associated with virtual content included in the identified zone. The wearable system may identify the virtual content associated with the zone identified in block 1806. The wearable system may then obtain information indicating a depth plane at which the virtual content is to be presented); and determining that the virtual content to be displayed is represented at both the first focal plane and the second focal plane (see Paragraph [0154]; wherein it is disclosed that the first lens 452 may be configured to create a slight convex wavefront curvature so that the eye/brain interprets light coming from that next waveguide up 434b as coming from a first focal plane closer inward toward the eye 410 from optical infinity and that the combined optical power of the first and second lenses 452 and 454 may be configured to create another incremental amount of wavefront curvature so that the eye/brain interprets light coming from the third waveguide 436b as coming from a second focal plane that is even closer inward toward the person from optical infinity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system of Valli to incorporate determining whether the activation condition is satisfied includes: determining whether or not the virtual content to be displayed is represented at both the first focal plane and the second focal plane; and determining that the virtual content to be displayed is represented at both the first focal plane and the second focal plane, as taught by Miller, because doing so would improve user comfort and visual experience.
Regarding Claims 9 and 18, Valli as modified by Miller discloses the limitations of claims 1 and 10 as detailed above.
Valli further discloses the operations further comprise: 
after a predetermined amount of time (Figure 13; Times t1 and t2), modifying the monovision display mode thereby causing: 
causing the left optical stack (Figure 2; Image Stack 210) to switch from displaying the virtual content at the first focal plane (Figure 13; Image Plane 1301a) to displaying the virtual content at the second focal plane (Figure 13; Image Plane 1302a; Paragraph [0105]; wherein it is disclosed that the display alternates rapidly between the configurations of t1 and t2 such that at time t1 image plane 1302a is displayed to a users left eye and at time t2 image plane 1301a is displayed to the users left eye); and 
causing the right optical stack (Figure 2; Image Stack 212) to switch from displaying the virtual content at the second focal plane (Figure 13; Image Plane 1302b) to displaying the virtual content at the first focal plane (Figure 13; Image Plane 1301b; Paragraph [0105]; wherein it is disclosed that the display alternates rapidly between the configurations of t1 and t2 such that at time t1 image plane 1301b is displayed to a users right eye and at time t2 image plane 1302b is displayed to the users right eye).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valli et al (US 2021/0133994; hereinafter referred to as Valli) as modified by Miller et al (US 2020/0043236; hereinafter referred to as Miller) as applied to claims 1 and 10, in view of Qin et al (US 2013/0286170; hereinafter referred to as Qin).
Regarding Claims 8 and 17, Valli as modified by Miller discloses the limitations of claims 1 and 10 as detailed above.
Valli as modified by Miller does not expressly disclose that the operations further comprise: in response to determining that the activation condition is no longer satisfied, deactivating a monovision display mode, wherein deactivating the monovision display mode includes: causing the left optical stack and the right optical stack to display the virtual content at the first focal plane; or causing the left optical stack and the right optical stack to display the virtual content at the second focal plane.
Qin discloses an optical system which in response to determining that an activation condition is no longer satisfied, deactivating a monovision display mode (see Paragraph [0033]; wherein it is disclosed that the viewing zone of mono-vision can change as the viewer moves in front of the stereoscopic display and that the previous viewing zone where the viewer stayed is changed from mono-vision to stereo-vision), wherein deactivating the monovision display mode includes: causing the left optical stack and the right optical stack to display the virtual content at the first focal plane (see Paragraphs [0002] and [0004]; wherein it is disclosed that the lenticular lens of the 3D TV set refracts the left perspective view of a scene to a person's left eye and the right perspective view of the same scene to the right eye so that the person can have a stereoscopic vision and wherein the image is placed in the focal plane of the lenticular array); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system of Valli as modified by Miller such that in response to determining that the activation condition is no longer satisfied, deactivating a monovision display mode, wherein deactivating the monovision display mode includes: causing the left optical stack and the right optical stack to display the virtual content at the first focal plane; or causing the left optical stack and the right optical stack to display the virtual content at the second focal plane, based upon the teachings of Qin, because doing so would improve a viewer’s viewing experience.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882